 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBIN TUBESING
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                              CASE NO. 2:08-CR-00299-TLN

12                                   Plaintiff,
                                                            STIPULATION RE RESTITUTION; ORDER
13            v.

14   LIN M. BARTEE and
     CHRISTINE J. WENGER-BARTEE,
15
                                    Defendants.
16

17

18            The United States and the Chapter 7 Trustee move for an order based on the following grounds:

19            1.       On January 24, 2011, this Court sentenced Lin M. Bartee and Christine J. Wenger-Bartee

20 (“the Bartees”) and ordered them to pay a $200.00 statutory assessment and $239,472.00 in restitution to

21 their victim, the United States Bankruptcy Estate (“Bankruptcy Estate”). ECF Nos. 59 & 60.

22            2.       On April 3, 2003, the Bartees filed a Voluntary Petition (Chapter 7) with the United

23 States Bankruptcy Court, Eastern District of California, case number 03-23700-C-7. BECF No. 1.

24            3.       On November 7, 2017, the Chapter 7 Trustee’s Final Account and Distribution Report

25 was filed, showing that the Chapter 7 trustee made disbursements totaling $69,401.74 ($20,157.36 to

26 creditors, and $49,244.38 to bankruptcy estate administrative expenses). With the filing of this final
27 accounting and disbursement, the Bankruptcy Estate has been made whole. BECF No. 343, attached

28 hereto as Exhibit “A.”

     Stipulation re Restitution                         1
30
 1             4.        The Bartees have paid $3,800.00 in restitution payments: The restitution paid from the

 2 district court to the bankruptcy court was $3,800.00 and is included and is part of the net disbursement

 3 of $69,401.74. The bankruptcy court sent $3,650.00 of the $3,800.00 to the Chapter 7 Trustee and has

 4 $150.00 in an open ledger waiting for final order to disburse. The $150.00 was not sent to the Chapter 7

 5 trustee because the Chapter 7 Trustee had paid the case in full and refused the payment.

 6             5.        The Clerk of the Court is currently holding $554.86: $504.86 of the $554.86 was paid to

 7 the Clerk of the Court through the Treasury Offset Program1, and $50.00 was paid by personal checks

 8 from defendant Christine Wenger-Bartee.

 9             6.        Since the Bankruptcy Estate has been made whole, the Parties stipulate that:

10                       A.       The $554.86 currently being held with the Clerk of the Court be returned to the

11 Bartees.

12                       D.       The $150.00 currently being held by the bankruptcy court be sent to the Clerk of

13 the Court for the United States District Court, Eastern District, to be applied towards restitution, making

14 the combined restitution payments total $3,800.00; and

15                       C.       The restitution amount be reduced from the Judgment amount of $239,472.00 to

16 $3,800.00, representing the total amount the Bartees paid to the Clerk of the Court.

17 ///

18 ///

19 ///

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27
               1
                   The Treasury Offset Program is a program a defendant/judgment debtor is placed on by the U.S. Attorney’s Office
28 to offset certain federal payments, that are payable to a defendant/judgment debtor, in an attempt to collect restitution.

     Stipulation re Restitution                                 2
30
 1            7.       Accordingly, the Parties request that the Court sign the proposed order below so that the

 2 bankruptcy court and the U.S. Attorney’s Office can reconcile and close their files.

 3
                                                            Respectfully submitted,
 4

 5 FOR THE UNITED STATES:                                   McGREGOR W. SCOTT
                                                            United States Attorney
 6
     Dated: August____, 2019                                By: /s/
 7                                                          ROBIN TUBESING
                                                            Assistant United States Attorney
 8

 9
     FOR CHAPTER 7 TRUSTEE:                                 DESMOND NOLAN LIVAICH & CUNNINGHAM
10

11 Dated: August ____, 2019                                 By: /s/
                                                            J. RUSSELL CUNNINGHAM
12                                                          Attorney for Chapter 7 Trustee, J. Michael Hopper
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     Stipulation re Restitution                         3
30
 1                                                        ORDER

 2            The Court, having reviewed the court files and the Parties’ Stipulation re Restitution, and good

 3 cause appearing therefrom, hereby GRANTS the Stipulation. Accordingly, IT IS ORDERED that:

 4                     1.         The $554.86 currently being held with the Clerk of the Court be returned to the

 5 Bartees.

 6                     2.         The $150.00 currently being held by the bankruptcy court be sent to the Clerk of

 7 the Court for the United States District Court, Eastern District, to be applied towards restitution, making

 8 the combined restitution payments total $3,800.00; and

 9                     3.         The restitution amount be reduced from the Judgment amount of $239,472.00 to

10 $3,800.00, representing the total amount the Bartees paid to the Clerk of the Court.

11

12 IT IS SO ORDERED.
   Dated: August 12, 2019
13

14

15

16
                                               Troy L. Nunley
17                                             United States District Judge

18

19

20

21

22

23

24

25

26
27

28

     Stipulation re Restitution                            4
30
